Citation Nr: 1425397	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the Board at a March 2014 hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has been diagnosed with PTSD per the DSM-IV criteria due to the circumstances of his active service, including engaging in combat with the enemy.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends he suffers from PTSD as a result of his active service, specifically the circumstances surrounding his experience serving in the Republic of Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2013).  In this case, the Veteran's DD Form 214 indicates he is a recipient of the Combat Action Ribbon.  As such, his asserted combat-related stressor is conceded. 

The record contains a difference of opinion as to whether the Veteran's symptomatology supports a diagnosis of PTSD.  For example, in April 2013 and March 2014 letters, a VA clinical psychologist noted that the Veteran has emotional distress and impairment in his personal and family relationships because of PTSD and has been attending group treatment sessions.  By contrast, both February 2011 and May 2013 VA examiners determined that the Veteran does not meet the criteria for an Axis I diagnosis of PTSD.  
In considering the evidence in its entirety, and resolving all doubt in favor of the Veteran, the Board accepts the diagnosis of PTSD rendered by the VA clinical psychologist as reflected by the letters of April 2013 and March 2014.  In this regard, the Board notes that a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  The Board finds the evidence is at least in equipoise regarding a current diagnosis of PTSD; therefore, the Board has determined that a current diagnosis of PTSD is present in the instant case.

Furthermore, as noted above, the Veteran's combat-related stressor has been conceded.  The remaining question, therefore, is whether there is competent medical evidence linking the Veteran's PTSD to his in-service stressor.

The Board notes that in the April 2013 letter, the VA clinical psychologist, while discussing the Veteran's PTSD symptoms, details some of his combat experiences during active service in Vietnam.  The Board finds it reasonable to interpret this letter as indicating the Veteran's PTSD is due to the trauma identified therein, specifically events in Vietnam, thereby providing a competent nexus between his PTSD and in-service combat-related stressor.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States Court of Appeals for Veterans Claims (Court) found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.   

Therefore, as discussed above, the Board accepts the April 2013 VA clinical psychologist's letter as providing a valid diagnosis of PTSD per the DSM-IV criteria, as well as linking the Veteran's current PTSD to his in-service combat-related stressors as reported by the Veteran.  Therefore, resolving all doubt in favor of the Veteran, the Board finds service connection for PTSD is warranted, and the Veteran's claim is granted.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


